ITEMID: 001-71477
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: CSEPINSZKY v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mr László Csepinszky, and Mrs Lászlóné Csepinszky, are Hungarian nationals, who were born in 1925 and 1934 respectively and live in Budapest. The respondent Government are represented by Mr L. Höltzl, Deputy State-Secretary, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 March 1995 the applicants requested that a payment order be issued against the community of the inhabitants of the building in which they lived. On 20 April 1995 the respondent objected to the order.
Consequently, on 21 January 1996 the applicants filed an action for a settlement of accounts.
The Buda Central District Court held hearings on 24 January, 18 June and 12 December 1996, 16 May and 17 September 1997. After another hearing on 23 April 1998, on 15 June 1998 the applicants requested a three-month interruption of the proceedings. Further hearings took place on 7 January and 19 September 1999. On that date, none of the parties appeared so the proceedings were stayed. On 26 October 1999 the applicants requested that the proceedings be resumed. They made final submissions to the court on 8 February 2000.
On 25 February 2000 the District Court dismissed the applicants’ claims.
On 3 November 2000 the Budapest Regional Court dismissed their appeal.
